UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Item 1: Schedule of Investments Vanguard U.S. Value Fund Schedule of Investments As of June 30, 2014 Market Value Shares ($000) Common Stocks (99.1%) 1 Consumer Discretionary (6.4%) Walt Disney Co. 96,700 8,291 Comcast Corp. Class A 109,089 5,856 Macy's Inc. 91,600 5,315 Jack in the Box Inc. 87,500 5,236 * Starz 161,000 4,796 * Murphy USA Inc. 94,700 4,630 Marriott International Inc. Class A 63,000 4,038 Brinker International Inc. 73,900 3,595 Whirlpool Corp. 20,100 2,798 Columbia Sportswear Co. 33,000 2,727 Johnson Controls Inc. 54,500 2,721 Best Buy Co. Inc. 83,800 2,599 Lowe's Cos. Inc. 50,800 2,438 * Skechers U.S.A. Inc. Class A 52,400 2,395 Dana Holding Corp. 95,500 2,332 Ford Motor Co. 132,500 2,284 Home Depot Inc. 18,600 1,506 Lear Corp. 13,500 1,206 * Federal-Mogul Holdings Corp. 54,000 1,092 Time Warner Inc. 15,000 1,054 * Deckers Outdoor Corp. 10,100 872 * Live Nation Entertainment Inc. 25,200 622 * Visteon Corp. 5,800 563 * Modine Manufacturing Co. 31,000 488 Standard Motor Products Inc. 888 40 Consumer Staples (6.6%) Procter & Gamble Co. 208,769 16,407 CVS Caremark Corp. 161,150 12,146 Archer-Daniels-Midland Co. 170,900 7,538 * Pilgrim's Pride Corp. 229,000 6,265 Tyson Foods Inc. Class A 155,000 5,819 Kimberly-Clark Corp. 50,600 5,628 Kroger Co. 95,400 4,715 Wal-Mart Stores Inc. 60,700 4,557 Energizer Holdings Inc. 35,998 4,393 Andersons Inc. 66,150 3,412 Mondelez International Inc. Class A 32,568 1,225 Costco Wholesale Corp. 5,400 622 Energy (13.8%) Exxon Mobil Corp. 389,400 39,205 Chevron Corp. 147,230 19,221 ConocoPhillips 182,290 15,628 Occidental Petroleum Corp. 124,900 12,818 Devon Energy Corp. 109,700 8,710 Hess Corp. 79,500 7,862 Chesapeake Energy Corp. 235,200 7,310 Helmerich & Payne Inc. 56,800 6,595 EOG Resources Inc. 53,300 6,229 Valero Energy Corp. 99,200 4,970 Cimarex Energy Co. 34,500 4,949 * Newfield Exploration Co. 110,900 4,902 * Clayton Williams Energy Inc. 28,600 3,929 * Unit Corp. 50,600 3,483 * REX American Resources Corp. 34,500 2,529 * Matrix Service Co. 53,800 1,764 Murphy Oil Corp. 16,700 1,110 Financials (28.8%) Wells Fargo & Co. 580,823 30,528 * Berkshire Hathaway Inc. Class B 134,300 16,997 JPMorgan Chase & Co. 281,040 16,194 Goldman Sachs Group Inc. 69,117 11,573 Bank of America Corp. 709,276 10,902 Citigroup Inc. 220,261 10,374 PNC Financial Services Group Inc. 108,500 9,662 Travelers Cos. Inc. 91,700 8,626 Discover Financial Services 125,100 7,754 Allstate Corp. 122,300 7,181 Ameriprise Financial Inc. 58,100 6,972 US Bancorp 160,600 6,957 KeyCorp 469,300 6,725 Fifth Third Bancorp 312,300 6,668 Regions Financial Corp. 598,500 6,356 Lincoln National Corp. 122,200 6,286 Everest Re Group Ltd. 37,600 6,034 Legg Mason Inc. 113,800 5,839 Capital One Financial Corp. 69,800 5,765 RenaissanceRe Holdings Ltd. 53,600 5,735 Voya Financial Inc. 156,100 5,673 Aspen Insurance Holdings Ltd. 100,900 4,583 XL Group plc Class A 137,300 4,494 Universal Insurance Holdings Inc. 337,400 4,376 Allied World Assurance Co. Holdings AG 110,300 4,194 Host Hotels & Resorts Inc. 166,300 3,660 General Growth Properties Inc. 134,500 3,169 Simon Property Group Inc. 18,900 3,143 SL Green Realty Corp. 27,700 3,031 * Howard Hughes Corp. 18,800 2,967 WR Berkley Corp. 63,280 2,930 Astoria Financial Corp. 217,400 2,924 United Community Banks Inc. 175,200 2,868 Ventas Inc. 43,600 2,795 Kimco Realty Corp. 117,200 2,693 BlackRock Inc. 8,400 2,685 Montpelier Re Holdings Ltd. 78,200 2,498 Hospitality Properties Trust 81,600 2,481 Washington Federal Inc. 110,500 2,478 American International Group Inc. 44,000 2,402 * Western Alliance Bancorp 100,600 2,394 RLJ Lodging Trust 82,600 2,386 Retail Properties of America Inc. 154,400 2,375 LaSalle Hotel Properties 64,100 2,262 Equity Lifestyle Properties Inc. 51,200 2,261 ACE Ltd. 21,500 2,230 Ryman Hospitality Properties Inc. 46,200 2,225 Public Storage 12,800 2,193 Healthcare Trust of America Inc. Class A 179,700 2,164 * Strategic Hotels & Resorts Inc. 183,500 2,149 Weingarten Realty Investors 64,400 2,115 Regency Centers Corp. 37,900 2,110 Ashford Hospitality Trust Inc. 181,900 2,099 WP Carey Inc. 32,400 2,087 Omega Healthcare Investors Inc. 51,800 1,909 Corrections Corp. of America 55,900 1,836 Lexington Realty Trust 161,800 1,781 WSFS Financial Corp. 24,100 1,775 Inland Real Estate Corp. 166,200 1,767 Assurant Inc. 25,900 1,698 International Bancshares Corp. 60,800 1,642 Fidelity & Guaranty Life 63,500 1,520 Nelnet Inc. Class A 32,600 1,351 Capitol Federal Financial Inc. 97,800 1,189 Vornado Realty Trust 9,700 1,035 Brandywine Realty Trust 65,000 1,014 FelCor Lodging Trust Inc. 94,550 994 * World Acceptance Corp. 12,500 949 Fulton Financial Corp. 64,600 800 Flushing Financial Corp. 33,900 697 * First NBC Bank Holding Co. 15,200 509 * Greenlight Capital Re Ltd. Class A 15,200 501 Pennsylvania REIT 24,800 467 Navient Corp. 25,000 443 Charter Financial Corp. 29,732 330 Federal Agricultural Mortgage Corp. 8,600 267 * Meridian Interstate Bancorp Inc. 10,200 262 Health Care (12.9%) Johnson & Johnson 286,050 29,927 Pfizer Inc. 500,425 14,853 Merck & Co. Inc. 246,301 14,248 Medtronic Inc. 175,500 11,190 Eli Lilly & Co. 156,500 9,730 WellPoint Inc. 78,900 8,490 Cardinal Health Inc. 111,000 7,610 Cigna Corp. 81,300 7,477 Omnicare Inc. 91,500 6,091 * Express Scripts Holding Co. 73,600 5,103 AbbVie Inc. 80,200 4,526 * Charles River Laboratories International Inc. 82,100 4,394 * Covance Inc. 41,400 3,543 Abbott Laboratories 71,000 2,904 * Quintiles Transnational Holdings Inc. 53,000 2,824 UnitedHealth Group Inc. 28,600 2,338 * Boston Scientific Corp. 172,200 2,199 * HCA Holdings Inc. 19,600 1,105 Kindred Healthcare Inc. 36,006 832 * Alliance HealthCare Services Inc. 29,100 786 Thermo Fisher Scientific Inc. 5,800 684 * PharMerica Corp. 15,600 446 Industrials (9.9%) General Electric Co. 1,003,140 26,363 General Dynamics Corp. 74,100 8,636 Raytheon Co. 82,200 7,583 Northrop Grumman Corp. 63,100 7,549 Trinity Industries Inc. 146,500 6,405 Southwest Airlines Co. 236,700 6,358 L-3 Communications Holdings Inc. 52,100 6,291 Pitney Bowes Inc. 189,500 5,234 * Spirit AeroSystems Holdings Inc. Class A 149,400 5,035 SPX Corp. 46,200 4,999 Caterpillar Inc. 45,000 4,890 Lockheed Martin Corp. 25,500 4,099 United Technologies Corp. 27,800 3,209 Covanta Holding Corp. 120,600 2,486 Copa Holdings SA Class A 14,800 2,110 Manpowergroup Inc. 19,400 1,646 * AECOM Technology Corp. 47,300 1,523 Emerson Electric Co. 18,300 1,214 Alaska Air Group Inc. 11,700 1,112 * Engility Holdings Inc. 25,800 987 Deluxe Corp. 9,600 562 Information Technology (8.3%) Hewlett-Packard Co. 346,500 11,670 Intel Corp. 270,500 8,358 Cisco Systems Inc. 308,600 7,669 Apple Inc. 68,350 6,352 Computer Sciences Corp. 98,600 6,232 Microsoft Corp. 143,300 5,976 Lexmark International Inc. Class A 116,600 5,615 CDW Corp. 174,000 5,547 * Freescale Semiconductor Ltd. 214,903 5,050 * Aspen Technology Inc. 100,700 4,672 Texas Instruments Inc. 96,000 4,588 Anixter International Inc. 44,000 4,403 * Electronic Arts Inc. 106,000 3,802 Booz Allen Hamilton Holding Corp. Class A 168,200 3,573 Western Digital Corp. 29,800 2,751 NVIDIA Corp. 88,700 1,645 Harris Corp. 13,900 1,053 * OmniVision Technologies Inc. 35,600 782 DST Systems Inc. 8,048 742 * Alpha & Omega Semiconductor Ltd. 28,200 261 Materials (3.3%) Dow Chemical Co. 203,300 10,462 Westlake Chemical Corp. 73,600 6,165 LyondellBasell Industries NV Class A 59,500 5,810 Cytec Industries Inc. 54,700 5,767 Avery Dennison Corp. 96,800 4,961 CF Industries Holdings Inc. 11,800 2,838 Telecommunication Services (2.5%) AT&T Inc. 642,410 22,715 Inteliquent Inc. 247,500 3,433 * FairPoint Communications Inc. 94,200 1,316 Utilities (6.6%) Exelon Corp. 231,100 8,430 American Electric Power Co. Inc. 144,500 8,059 Edison International 126,400 7,345 Public Service Enterprise Group Inc. 174,800 7,130 Entergy Corp. 85,500 7,019 Ameren Corp. 154,600 6,320 AES Corp. 392,800 6,108 AGL Resources Inc. 110,400 6,075 MDU Resources Group Inc. 156,400 5,490 Great Plains Energy Inc. 174,100 4,678 Dominion Resources Inc. 30,100 2,153 Vectren Corp. 47,200 2,006 New Jersey Resources Corp. 23,588 1,348 Pepco Holdings Inc. 22,000 605 Total Common Stocks (Cost $879,622) Coupon Temporary Cash Investments (1.0%) 1 Money Market Fund (0.9%) 2 Vanguard Market Liquidity Fund 0.111% 10,574,721 10,575 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Federal Home Loan Bank Discount Notes 0.060% 7/7/14 300 300 3,4 Federal Home Loan Bank Discount Notes 0.065% 8/29/14 100 100 3,4 Federal Home Loan Bank Discount Notes 0.080% 9/5/14 200 200 Total Temporary Cash Investments (Cost $11,175) Total Investments (100.1%) (Cost $890,797) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts.
